ORDER

PER CURIAM.
Following a jury trial, John Fizer was found guilty of stealing, Section 570.030, and possession of drug paraphernalia, Section 195.233. Fizer now appeals the denial of his Rule 29.15 motion for post-conviction relief, claiming ineffective assistance of counsel. This court has reviewed the briefs of the parties and the record on appeal. Finding no reversible error, this court affirms the denial of his Rule 29.15 motion. Because a published opinion reciting the facts and restating the applicable principles of law would have no precedential value, this court affirms by summary order under Rule 84.16(b).
Affirmed. Rule 84.16(b).